Citation Nr: 0917435	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for right breast cancer, 
including as the result of exposure to the herbicide Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to July 
1969.  She also served as a commissioned officer in the 
Public Health Service from 1978 to 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, in which service connection for ductal 
carcinoma in situ, right breast, was denied.

The Veteran testified before the undersigned Veterans Law 
Judge in April 2007.  A transcript of the hearing is 
associated with the claims file.

This claim was remanded for further development in September 
2008.  The case is now again before the Board.  


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that right breast cancer is the result of active 
service, to include exposure to the herbicide Agent Orange, 
or that the right breast cancer was manifested within one 
year of service.




CONCLUSION OF LAW

Right breast cancer was not incurred in service and is not 
the result of active service, nor may it be presumed to be 
the result of active service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pre-adjudicatory notice was provided by letters dated in 
November 2004 and January 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the Veteran the 
opportunity to testify before the Board, which she and her 
witness did do in April 2007.  Medical examination was not 
afforded; however, this was not determined to be necessary, 
as the Veteran's right breast cancer was removed.  Rather, an 
expert medical opinion was requested, with review of the 
record.

In a February 2009 supplemental statement of the case, the RO 
indicated that the Veteran had 30 days to provide additional 
response or evidence.  In the same month, the Veteran filed a 
statement requesting 60 days to provide further evidence to 
the Board concerning her claim, indicating that she required 
30 days to produce the evidence.  It has been more than 30 
days since this request was submitted, and no evidence has 
been received, and it is now past the 30 day period since the 
issuance of the February 2009 supplemental statement of the 
case.  In March 2009, the Veteran's representative provided 
an informal hearing brief stating that he had contacted the 
Veteran and that she was expecting a statement from another 
nurse with whom she served.  If the evidence was germane, she 
would submit it.  It is now 60 days past the date of the 
Veteran's request for more time.  The Board finds it may 
proceed with adjudication of the claim.

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the claims 
file, and the Veteran has not contended otherwise.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  In addition, the law provides that, where a 
veteran served ninety days or more of active military service 
and malignant tumors become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

VA treatment records show treatment for right breast cancer 
in 2004.  Clinical findings show a diagnosis of ductal 
carcinoma in situ of the right breast by pathology report in 
June 2004.  

The Veteran alleges that her breast cancer is the result of 
exposure to the herbicide, Agent Orange.  The Veteran's 
service medical and personnel records establish that her 
military occupational specialty (MOS) was as a nurse, and 
that she did work in the 12th Evacuation Hospital in Vietnam.  
Hence, her exposure to Agent Orange is presumed.  However, 
breast cancer is not a condition for which a presumption is 
afforded for exposure to herbicides under the regulations.

In this regard, the Board notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).

Hence, these regulations are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Notwithstanding, the Veteran may still establish service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records show that she was diagnosed with 
fibrocystic disease of the breasts by biopsy in 1966.  
However, there were no complaints, treatment or findings 
indicating cancer.  Her reports of medical history and 
examination at entrance to and discharge from active service 
show no findings of cancer.

Thereafter, it is not until 2004 that medical evidence shows 
that she was diagnosed with breast cancer.  

The Veteran has testified and presented statements of other 
nurses who served in Vietnam on active duty and subsequently 
developed breast cancer.  These statements, and the Veteran, 
argue that breast cancer occurs in personnel who were exposed 
to Agent Orange at a higher incidence than in personnel who 
have not been so exposed.  The individuals proffering 
statements are medical professionals, as is the Veteran 
herself.

Given the statements and the Veteran's testimony, the Board 
requested an expert medical opinion.  A September 2007 
opinion was rendered by a medical doctor (M.D.) in General 
Surgery.  The physician noted she had reviewed the Veterans 
records and referred to her history of diagnosis of 
fibrocystic breast disease at entrance into active service, 
irregular periods treated with a low dose of birth control 
pills, inservice biopsy showing a benign lump, and no further 
biopsies until age 62 when mammography revealed an increasing 
number of calcifications in the right breast associated with 
degenerating fibroadenoma.  Biopsy revealed ductal carcinoma 
in situ.

The physician then observed that the Veteran's GAIL risk 
evaluations showed that she was 62 prior to her diagnosis of 
ductal carcinoma in situ.  She was gravida II, para I, 
abortion I, with her first child born when she was 27.  She 
went through menopause at 51.  There was no family history 
whatsoever of breast or ovarian cancer.  Previous breast 
biopsies include one which did not show any atypical 
hyperplasia presumed.  This placed her GAIL risk for breast 
cancer in the next five years at two percent with a normal 
range of 1.9 percent and a lifetime risk of nine percent with 
the average risk being 8.6 percent.  

The physician noted the statements provided by the Veteran 
and her witnesses, testifying that of 29 nurses who served in 
the area, 5 developed breast cancer.  The physician observed 
that she had no confirmation of the assertion that hospital 
sites at which the Veteran and her witnesses served in 
Vietnam were areas of high concentration of Agent Orange.

The physician then discussed the 2007 update detailing the 
effects of Veterans and Agent Orange by the Institute of 
Medicine of the National Academies, and observed that the 
committee was unable to reach consensus as to whether the 
evidence of an association between exposure to the compounds 
of interest and breast cancer met the criteria for being 
considered limited or suggestive or whether concerns about 
chance, bias, and confounding remained so substantial that 
breast cancer should remain in the inadequate or insufficient 
classification.  In particular, the physician noted that the 
report indicated that high and low exposure was associated 
with similar significant increases in breast cancer.  It was 
not clear why a positive association was apparent only in the 
later years of observation but it was conceivable that risk 
increased as latency and exposure duration increased.  The 
physician then noted that the report observed that most of 
the roughly 10,000 female Vietnam Veterans who were 
potentially exposed to herbicides are approaching or have 
recently reached menopause.  Given the high incidence of 
breast cancer among older and post-menopausal women in 
general, on the basis of demographics alone it is expected 
that the breast cancer burden in female Vietnam Veterans will 
increase in the near future.  Hence the slight increased risk 
observed with a long latency period indicated it may be 
extremely difficult to sort out the effects of risk with 
increasing age and risk associated with Agent Orange and 
service in Vietnam, especially in view of small population 
numbers.

The physician concluded that, given the conclusions in the 
2007 update, at this time it appeared that it was not likely 
that the Veteran's right breast cancer was the result or 
outgrowth of fibrocystic disease diagnosed during her active 
service.  With regard to a relationship between the Veteran's 
right breast cancer and Agent Orange, she again quoted the 
Institute of Medicine studies, apparently agreeing that the 
incidence of breast cancer was inadequate or insufficient to 
link it to Agent Orange exposure in service. 

The physician's opinion is accorded more probative value than 
those statements and testimony offered by the Veteran and her 
medical witnesses for two reasons.  First, the physician is 
an M.D. in General Surgery, and is presumed to have greater 
expertise.  Second, the physician's opinion was formed with 
review of the entire claim folder, to include the Veteran's 
treatment records, the opinions proffered on her behalf, the 
Veteran's own statements and testimony, and her service 
medical records.  Her opinion is adequate as it was made by a 
physician/surgeon competent to make such opinion; the 
examiner reviewed the Veteran's medical history and 
sufficiently described the disability.  The opinion also 
included reference to a study of the issue and included 
consideration of the statements made by service colleagues as 
to the incidence of cancer in former Vietnam nurses.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  To the extent 
that the Veteran's medical witnesses are qualified to make an 
opinion as to the etiology of the Veteran's cancer, there is 
no indication that any had such review of the entire claims 
folder in making their opinions.  Their belief that breast 
cancer is related to Agent Orange exposure in service is not 
based on any extensive studies, and they do not otherwise 
relate the Veteran's breast cancer to service.  Hence, their 
opinions cannot be probative.  See Grover v. West, 12 Vet. 
App. 109, 112 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

Evidence the Veteran submitted in December 2007 consists of 
her statement, and a map and fact sheet from the internet.  
The Veteran stated that Agent Orange was sprayed extensively 
throughout Vietnam, with the heaviest concentration in III 
Corps, which were where she was stationed in Cu Chi.  She 
further argued that diabetes mellitus, recently put on the 
Agent Orange presumptive list, has a higher incidence of 
occurrence with advancing age also.  She enclosed a map and 
fact sheet from the internet, but no medical findings or 
opinions directly addressing her diagnosed cancer or its 
etiology.

There are no other medical opinions or findings establishing 
that the diagnosed right breast cancer had its onset during 
his active service, was manifest within the first post-
service year or is otherwise the result of active service, 
including as the result of the herbicide Agent Orange. 

The Veteran and her representative continue to argue that a 
causal relationship between exposure to Agent Orange and the 
development of breast cancer exists.  In his March 2009 
information hearing presentation, the appellant's 
representative noted that the Institute of Medicine is to 
release a new report sometime in 2009.  The Veteran is 
encouraged to re-apply should breast cancer be added to the 
list of diseases for which a presumption is granted based on 
exposure to Agent Orange.  Unfortunately, the Board is 
constrained by the laws and regulations of VA.

The Veteran genuinely believes that her right breast cancer 
is the result of her active service and, in particular, that 
it is the result of exposure to the herbicide Agent Orange.  
Her statements and testimony, and that of her witnesses is 
accepted as true and accorded deference as the record shows 
that she and her medical witnesses have medical training and 
expertise.  However, the record also shows that her opinions 
and those of her medical witnesses are outweighed by the 
detailed September 2007 opinion provided by the medical 
expert/M.D. in General Surgery which was based on review of 
the entire claims folder.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

As a preponderance of the evidence is against a finding that 
the Veteran's diagnosed right breast cancer may be presumed 
to be the result of exposure to Agent Orange, or that it is 
the etiological result of active service, service connection 
for right breast cancer is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for right breast cancer is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


